Title: From Thomas Jefferson to Thomas Mann Randolph, [25 April 1796]
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        [25 Apr. 1796]
                    
                    I have not written to you by the last posts expecting you would be on the road. Your last seems to suppose you may still recieve this at Richmond. The lad whom you mention to have eloped from Varina is at Edgehill. My groceries, and rope are arrived at Charlottesville. We had in the mean time fallen on an easy and quick method of taking down our columns, which was but the work of one day. I paid for you the other day the balance of a small note in the hands of T. Walker, which I  presumed to be right, but reserved open for your correction. The money which I shall have to pay you for F. Walker and Mrs. Gilmer will be in Richmond where I expect it will be convenient for your purposes. It is partly there now in the hands of Charles Johnston, and can all be there at short warning.—We are experiencing the greatest drought remembered at this season. The oats and clover newly sown cannot sprout. The old clover instead of shooting up is growing white. It looks at this moment much like rain, tho rather cold as it has generally been through the spring. Wheat has suffered little yet. Corn will feel the effect because all ploughing has been suspended some time. It will gain somewhat however by taking the place of tobacco in the fields prepared for that, and which for want of plants must be otherwise applied. We are all well. Jefferson as robust and tanned as a sailor. Greatly delighted with the glass from Anne, which he kept near half an hour before he broke it. My love to my dear Martha. Adieu affectionately
                    
                        P.S. Pray try if possible to know from whom we can get salt herrings as soon as they can be ready. My demand will be very great.
                    
                